Citation Nr: 1046239	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an enlarged prostate.

3.  Entitlement to service connection for degenerative arthritis 
of the left knee.

4.  Entitlement to service connection for anxiety and depression, 
to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for obstructive sleep 
apnea.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for diabetic retinopathy 
(also claimed as eye problems).

10.  Entitlement to service connection for tinea unguim (also 
claimed as spots on the arms).

11.  Entitlement to service connection for cancer of the groin.

12.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for diabetes peripheral neuropathy of the right lower 
extremity.

13.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for diabetes peripheral neuropathy of the left lower 
extremity.

14.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2006, June 2007, and April 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran perfected timely appeals of the issues of 
entitlement to service connection for bilateral hearing loss, an 
enlarged prostate, degenerative arthritis of the left knee, 
anxiety and depression, PTSD, obstructive sleep apnea, 
hypertension, tinnitus, diabetic retinopathy, tinea unguim, and 
cancer of the groin; entitlement to increased ratings for the 
service-connected peripheral neuropathy of the lower extremities 
and diabetes mellitus; and entitlement to a TDIU.  

2.  In a written statement dated in August 2010, the Veteran 
expressed his desire to withdraw from appellate review the claims 
for service connection for bilateral hearing loss, an enlarged 
prostate, degenerative arthritis of the left knee, anxiety and 
depression, PTSD, obstructive sleep apnea, hypertension, 
tinnitus, diabetic retinopathy, tinea unguim, and cancer of the 
groin; increased ratings for the service-connected peripheral 
neuropathy of the lower extremities and diabetes mellitus; and a 
TDIU.  

3.  The Veteran's coronary artery disease is attributable to his 
conceded in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issues of entitlement to service connection for 
bilateral hearing loss, an enlarged prostate, degenerative 
arthritis of the left knee, anxiety and depression, PTSD, 
obstructive sleep apnea, hypertension, tinnitus, diabetic 
retinopathy, tinea unguim, and cancer of the groin; entitlement 
to increased ratings for the service-connected peripheral 
neuropathy of the lower extremities and diabetes mellitus; and 
entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  

2.  Coronary artery disease is presumed to have been incurred 
during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Bilateral Hearing Loss, An Enlarged 
Prostate, Degenerative Arthritis Of The Left Knee, Anxiety And 
Depression, PTSD, Obstructive Sleep Apnea, Hypertension, 
Tinnitus, Diabetic Retinopathy, Tinea Unguim, And Cancer Of The 
Groin; Increased Ratings For The Service-Connected Peripheral 
Neuropathy Of The Lower Extremities And Diabetes Mellitus; & A 
TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  

Here, the record shows that the Veteran, through his attorney, 
filed a substantive appeal with regard to the issues of 
entitlement to service connection for bilateral hearing loss, an 
enlarged prostate, degenerative arthritis of the left knee, 
anxiety and depression, PTSD, obstructive sleep apnea, 
hypertension, tinnitus, diabetic retinopathy, tinea unguim, and 
cancer of the groin; entitlement to increased ratings for the 
service-connected peripheral neuropathy of the lower extremities 
and diabetes mellitus; and entitlement to a TDIU.  In a statement 
received in an August 2010 in support of claim, the Veteran 
requested to stop the appeals process on these claims.  Rather, 
he wished to pursue only a claim of entitlement to service 
connection for coronary artery disease (ischemic heart disease).  

Thus, the Board interprets the Veteran's August 2010 statement as 
a request to withdraw each of the issues on appeal except for the 
issue of entitlement to service connection for coronary artery 
disease.  Hence, there remains no allegation of error of fact or 
law for appellate consideration regarding the issues of 
entitlement to service connection for bilateral hearing loss, an 
enlarged prostate, degenerative arthritis of the left knee, 
anxiety and depression, PTSD, obstructive sleep apnea, 
hypertension, tinnitus, diabetic retinopathy, tinea unguim, and 
cancer of the groin; entitlement to increased ratings for the 
service-connected peripheral neuropathy of the lower extremities 
and diabetes mellitus; and entitlement to a TDIU.  Accordingly, 
the Board does not have jurisdiction to review these claims, and 
they are dismissed.  

II.  Service Connection For Coronary Artery Disease

With regard to the remaining issue on appeal (entitlement to 
service connection for coronary artery disease), because the 
Board is granting this issue in full, there is no need to engage 
in any analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010)), have been satisfied 
with regard to this portion of the Veteran's appeal.  That matter 
is moot.

Here, the Veteran contends that he is entitled to service 
connection for his currently diagnosed coronary artery disease on 
a presumptive basis because he served in the Republic of Vietnam 
and is currently diagnosed with a disability on the list of 
diseases associated with exposure to herbicide agents.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the 
record shows that the Veteran is currently diagnosed with 
coronary artery disease.  See July 2010 VA examination report.  
Treatment records show a history of treatment for coronary artery 
disease since the time of the Veteran's 1995 myocardial 
infarction and heart surgery.  Also, the record reflects 
continuously ongoing treatment for the Veteran's coronary artery 
disease.  

In addition, the record shows that the Veteran received the 
Vietnam service medal, and the Vietnam campaign medal for his 
service in Vietnam.  See DD Form 214.  Therefore, as his active 
duty in the Republic of Vietnam has been confirmed, his in-
service exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As discussed above, coronary artery disease 
is considered a component of ischemic heart disease, and 
effective August 31, 2010, ischemic heart disease is a disease 
noted under 38 C.F.R. § 3.309(e) as a disease having a positive 
association with herbicide exposure.  As such, the Veteran's 
coronary artery disease is presumed to be the result of in-
service herbicide exposure.  

Accordingly, because the Veteran's in-service exposure to 
herbicides is conceded, because he has been found to have 
coronary artery disease that manifested to a degree of 10 percent 
or more after service, and because this disorder is now presumed 
to be the result of herbicide exposure, service connection for 
his coronary artery disease is warranted.  


ORDER

The appeal of the issues of entitlement to service connection for 
bilateral hearing loss, an enlarged prostate, degenerative 
arthritis of the left knee, anxiety and depression, PTSD, 
obstructive sleep apnea, hypertension, tinnitus, diabetic 
retinopathy, tinea unguim, and cancer of the groin; entitlement 
to increased ratings for the service-connected peripheral 
neuropathy of the lower extremities and diabetes mellitus; and 
entitlement to a TDIU is dismissed.  

Service connection for coronary artery disease is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


